Citation Nr: 1204081	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  11-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to December 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Atlanta (Decatur), Georgia, Department of Veterans' Affairs (VA) Regional Office (RO).  

In December 2009, the RO determined that the Veteran had submitted new and material evidence to reopen the claim for service connection for a back disability.  The RO received a number of subsequent communications from the Veteran, which it took to be requests for reconsideration.  The RO issued a number of subsequent decisions culminating in September 2010, when it determined that the Veteran had not submitted new and material evidence to reopen the claim.

The statement of the case shows that the RO considered the appeal to have arisen from the December 2009 decision, but that it considered the notice of disagreement to have been received in January 2011.  Inasmuch as the Veteran's earlier communications indicate a desire to appeal the December 2009 decision; his appeal is deemed to arise from that decision.

Regardless of the actions of the RO, the Board has a legal duty to address the "new and material evidence" requirement.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In December 2011, the appellant testified at a videoconference hearing before the undersigned; a transcript is associated with the record.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied the Veteran's claim for service connection for a back disability, as there was no objective evidence on examination that the Veteran had a back condition, and the back strain the Veteran had in service was acute and transitory in nature and healed with treatment leaving no permanent disabilities; the Veteran did not file a notice of disagreement (NOD) with this decision.

2.  Evidence received since the July 1993 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1993 rating decision that denied the claim for service connection for a back condition is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the July 1993 decision is new and material and sufficient to reopen the claim for service connection for a back condition.  
38 U.S.C.A. §§ 5107(b); 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim for service connection for a back disability, to include as secondary to his service-connected bilateral pes planus and plantar fasciitis, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

The RO denied the Veteran's claim for service connection for a back condition in a July 1993 rating decision, as there was no objective evidence on examination that the Veteran had a back condition.  A May 1993 VA examination showed that the Veteran reported that he had had an old back strain, but that his symptoms were now resolved.  The RO found that the back strain the Veteran had in service was acute and transitory in nature and healed with treatment leaving no permanent disabilities.  

The Veteran was notified of the RO's decision in July 1993.  The Veteran did not submit a notice of disagreement or additional evidence within one year of the notice.  The July 1993 rating decision, therefore, became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103; cf. Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011) (holding VA has a duty in all cases involving the finality of prior decisions to determine whether new and material evidence was received within the appeal period after that decision in accordance with 38 C.F.R. § 3.159(b) (2011)).

Pertinent new evidence that has been added to the record since the July 1993 denial includes the Veteran's testimony at his videoconference hearing.  The Veteran testified that he fell during a training exercise while on active duty and landed on his feet, injuring his back.  He indicated that his injury was misdiagnosed in service.  In addition, new evidence added to the record reflects that the Veteran currently has a diagnosed lumbar spine disorder.  

October and December 2009 magnetic resonance imaging (MRI) studies revealed mild degenerative changes in the mid to lower lumbar spine, with varying degrees of stenosis.  A December 2009 VA medical record reflects the assessment of a left L4 nerve abutment with herniated nucleus pulposus and L4-5 annular tear.  A June 2010 VA examination report reflected a diagnosis of lumbar strain, with subjective factors of pain and objective factors of lumbar tenderness with limitation of motion.

In addition a VA physician provided a December 2009 opinions that the Veteran's current "lower back pain" was at least as likely as not related to an injury to his back in active service; and a February 2010 opinion that the Veteran's "lower back pain" and uneven gait was at least as likely as not related to service connected plantar fasciitis and pes planus.

This evidence raises a reasonable possibility of substantiating the claim by reflecting an in-service back injury which had not been considered previously, and by showing that the Veteran has a current lumbar spine disorder.  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

As discussed below, this evidence triggers VA's duty to provide an examination.  The evidence is; therefore, new and material, and the claim is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for a back disability is reopened, and the appeal is, to this extent, granted.


REMAND

Although the record contains favorable opinions from a VA physician, these were not accompanied by a rationale.  The Veteran was afforded VA examinations, but these do not appear to have considered some pertinent evidence and the first opinion did not include a rationale.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

At a VA examination in June 2010, the examiner opined that the current diagnosis pertaining to the back was not service related because there was evidence in the medical record that explained the "non-relationship."  However, this examiner was not asked to provide an opinion as to whether the Veteran's lumbar spine disability was caused or aggravated by his service-connected bilateral foot disabilities.

The Veteran's claims file was provided to another VA examiner in March 2011, with instructions to review the claims file and to provide an opinion as to whether the Veteran's current back condition was incurred during his military service and, if not, if it was proximately caused by his service-connected bilateral pes planus and plantar fasciitis.  The requested opinion was rendered in March 2011.  

The March 2011 examiner opined that the Veteran's current low back condition was not caused by or a result of or incurred during the Veteran's military service.  The examiner also opined that it was less likely as not that the Veteran's current low back condition was proximately caused by or a result of his service-connected bilateral pes planus and plantar fasciitis.  

Regarding the connection between the lower back and his service-connected bilateral foot disorders, the March 2011 examiner opined that there would need to be significant difficulty in walking and imbalance to produce back problems secondary to foot problems, and there was no evidence of this.  The examiner noted that, furthermore, the type of condition that an imbalance would produce would be degenerative joint disease in the lumbosacral spine area, and that the Veteran had been suffering from a herniated nucleus pulposus, which was generally not associated with foot conditions.

However, the claims file includes a November 2009 VA examination provided to evaluate the Veteran's service-connected bilateral foot disorders which reflects that the Veteran described pain that occurred while he was walking that, at times, would shoot from his feet, through his knees to his back, causing him to fall.  The VA foot examiner noted that the Veteran had a walking cane, due to his bilateral foot disabilities, at only 37 years old; and that at 38 he would need crutches and would be in a wheelchair by 40.  

The claims file also includes October and December 2009 MRI studies which revealed degenerative changes in the Veteran's lumbar spine.  The VA examiner who provided the March 2011 opinion noted that the Veteran's X-rays revealed a normal spine, but he did not comment on the results of these MRI studies.

As such, another VA examination is warranted.  

Accordingly, the case is remanded for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether any current lumbar spine disability is related to service, including the service connected foot disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether any current back disability is related to the back strain in service.

The examiner should provide an opinion as to whether the Veteran has degenerative changes in his spine.  The examiner should note the varying interpretations of the MRI and X-ray studies.

The, examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disabilities were either caused or aggravated (made worse) by the Veteran's service-connected bilateral pes planus and plantar fasciitis.  

If the pes planus or plantar fasciitis aggravated the back disability (as opposed to causing it) the examiner should opine as to whether there is medical evidence created prior to the aggravation, showing the base line for the back disability.

In rendering the opinions, the examiner should note the November 2009 VA foot examination, which reflects serious bilateral foot symptoms and reports of falls due to his service-connected foot disabilities, and the January 2010 VA medical record in which the examiner diagnosed the Veteran with pes planus, and noted that in individuals with pes planus, an increase in low back pain may be experienced.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


